 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

10

11   SENTINEL INSURANCE COMPANY, LTD.,                   Case No. 4:19-cv-06312-VC
     an Connecticut corporation,                         Hon. Vince Chhabria
12                                                       Courtroom 4
                                   Plaintiff,
13                                                       [PROPOSED] ORDER GRANTING
                    vs.                                  PLAINTIFF’S MOTION TO ALLOW
14                                                       SERVICE OF PROCESS ON
                                                         DEFENDANT BERKELEY
15   BERKELEY EXECUTIVES, INC.; THOMAS                   EXECUTIVES, INC. THROUGH
     SMITH; MARIAN LATASHA WILLIS, acting                SECRETARY OF STATE
16   as the duly appointed personal representative of
     the Estate of Raeshon Williams (deceased),          Hearing Date: January 16, 2020
17                                                       Time:         10:00 a.m.
                                   Defendants.
                                                         Courtroom:     4, 17th Floor
18

19           The Motion to Allow Service of Process on Defendant Berkeley Executives, Inc. through

20   Secretary of State (“Motion”) filed by Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”)

21   was scheduled for hearing on January 16, 2020. Based on the papers submitted in connection

22   with the Motion, the Court finds the matter suitable for determination without a hearing.

23           The Court finds that Sentinel has demonstrated that the agent designated for service of

24   process for Defendant Berkeley Executives, Inc. (“Berkeley Executives”) with the Secretary of

25   State cannot with reasonable diligence be found at the address designated for personally

26   delivering the process. The Court further finds that Sentinel has demonstrated to the satisfaction

27   of the Court that process against this domestic corporation cannot be served with reasonable

28   diligence upon the designated agent by hand.


     3540006v.1                                 1                       Case No. 4:19-cv-06312-VC
                     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO ALLOW
             SERVICE OF PROCESS ON BERKELEY EXECUTIVES THROUGH SECRETARY OF STATE
 1            Based upon these findings, the Court orders that service of process be made upon

 2   Berkeley Executives by delivering the Summons and Complaint to the California Secretary of

 3   State.

 4            IT IS SO ORDERED.

 5

 6           January 21, 2020
     DATED: _____________________               __________________________________________
                                                Hon. Vince Chhabria
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     3540006v.1                                  2                       Case No. 4:19-cv-06312-VC
                      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO ALLOW
              SERVICE OF PROCESS ON BERKELEY EXECUTIVES THROUGH SECRETARY OF STATE
